DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 8-16, 18, 20-29 are objected to because of the following informalities:  
The claims filed 15 November 2021 fail to comply with 37 CFR 1.121(c)(2), as they include inserted text not properly indicated with underline. This is found in particular in claim 1 but may also be present in other claims; future submissions which do not comply with these requirements may be treated as non-responsive.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-16, 18, 20, 21, 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Further, the various layers of the second domain are defined using both proximal and distal, and also outermost and innermost. It is unclear how these relate to each other, or why two different pairings are used.
Claim 8 also concludes with several “or” statements separated by a “wherein” clause. It is unclear which options are considered as a group to be selected from, and which “or” clause includes which of the “wherein” clauses. 
Still further, the last “or” clause is preceded by “and”. It is not clear if this is intended to be a traditional “and/or” statement, or if the “and” is attempting to conclude the list of “or” options.
Additionally, claim 8 concludes with a semicolon. It is entirely unclear if the improperly unmarked amendment to the claim is incomplete, or if this is the intended end of the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 9 and 10 call for the total number of layers to be odd and for the most distal and most proximal layers to be the same; claim 8 requires the most distal and most proximal layers to be the same, which would inherently require an odd number of layers.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 8-16, 18, 20, 21, 23-27 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobayashi (Alternate Deposition of Cationic and Anionic Polymers for the Improvement of Response Characteristics of Glucose Biosensor, Yuka KOBAYASHI, Sachie KUWAZAWA, Hidekazu SAIKI, Tomonori HOSHI, Yoshitomo KASHIWAGI, Jun-ichi ANZAI; .
Regarding claim 8, Kobayashi discloses a device for measurement of glucose concentration (abstract) comprising: an electrode configured to generate a signal indicative of a concentration of glucose in a host (figure 1); and a membrane located over the electrode comprising: a first domain that comprises an enzyme configured to react with glucose (figure 1, GOx layer); and a second domain configured to reduce passage therethrough of an interferent (figure 1, Polymer film), the second domain comprising a plurality of alternating polyelectrolyte layers, wherein the plurality of alternating polyelectrolyte layers comprise at least a plurality of polycationic layers or a plurality of polyanionic layers (abstract; “Introduction”), where the most distal layer and the most proximal layer of the second domain’s layers are both either polyanionic or polycationic (“Results and Discussion”, second paragraph, the polycationic layer of poly(allylamine) is most proximal; alternating layers from there would thus result in both the most proximal and most distal layers being polycationic). The Examiner notes that any two adjacent layers may be considered a “bilayer”. Kobayashi does not specify where the sensor is to be used. 
Gottlieb teaches an implantable device for continuous measurement of glucose concentration comprising an electrode configured to generate a signal indicative of a concentration of glucose in a host (abstract); and layers located over the electrode (figure 2C; paragraph [0110]), the layers comprising: a first domain that comprises an enzyme configured to react with glucose (GOx in figure 2C; paragraph [0110]) and a second domain configured to reduce passage therethrough of an interferent (layer IRM in figure 2C; paragraphs [0018], 
Kobayashi and Gottlieb do not disclose the second domain's polycationic and polyanionic layers having the same or different linear charge densities, or the “bilayers” of polycation and polyanion including an outermost bilayer with an average charge spacing that is greater than an average charge spacing of an innermost bilayer. The Examiner notes that the disclosure of the instant invention states that linear charge density is controlled at least in part by average charge spacing, and that average charge spacing may be controlled by polymer selection (paragraph [0170] as filed), such that all of these characteristics are entirely dependent upon the selected polymers. Further, paragraphs [0170]-[0176] as filed indicate that there is no criticality to the selection of any combination of the same or different (higher or lower) charge densities, charge spacing, and levels of ionization, such that it would be obvious to try using a variety of polycationic and polyanionic layers having various charge densities resulting in various charge spacing of bilayers. Torchilin teaches making a multilayer membrane of alternating polyanionic layers and polycationic layers, where the layers can vary in charge density and charge spacing (paragraphs [0005], [0089]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Kobayashi and Gottlieb and varied the layers’ charge densities and average charge spacing, as taught by Torchilin, in order to control the characteristics of the membrane.

Regarding claim 9, Kobayashi further discloses that the second domain comprises an odd number of alternating polyelectrolyte layers (“Results and Discussion”, second paragraph).
Regarding claim 10, Kobayashi further discloses that the second domain comprises a plurality of polycationic layers which form the most distal layer and the most proximal layer of the second domain (“Results and Discussion”, second paragraph, the polycationic layer of poly(allylamine) is most proximal; alternating layers from there would thus result in both the most proximal and most distal layers being polycationic).
Regarding claim 11, Kobayashi further discloses that the second domain comprises at least three alternating polyelectrolyte layers (“Results and Discussion”, second paragraph).
Regarding claim 12, Kobayashi further discloses that the first and third most distal layers with respect to the electrode are polycationic layers (“Results and Discussion”, second paragraph), and the second most distal layer with respect to the electrode is a polyanionic layer (abstract, the polycationic layers alternate with polyanionic layers).
Regarding claim 13, Kobayashi further discloses that the second domain comprises at least five alternating polyelectrolyte layers (“Results and Discussion”, second paragraph).
Regarding claims 14 and 16, Kobayashi discloses alternating polycationic layers with polyanionic layers (“Results and Discussion”, second paragraph), and also discloses having at least 5 or at least 7 layers (“Results and Discussion”, second paragraph), where the first layer is polycationic and the layers alternate, such that the third, fifth, and seventh most distal layers with respect to the electrode would also be polycationic layers, and the second, fourth, and 
Regarding claim 15, Kobayashi further discloses that the second domain comprises at least seven alternating polyelectrolyte layers (“Results and Discussion”, second paragraph).
Regarding claim 18, Heller further discloses that the electrode comprises an electroactive surface (paragraphs [0027], [0028]).
Regarding claims 20 and 21, Kobayashi, Gottlieb, and Torchilin are not specific as to the average linear charge density of any of the layers; however, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05(II)). As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Kobayashi, Gottlieb, and Torchilin with the polycationic layer comprising a polycation with an average linear charge density from about 3.2x10-19 C/ Å to 16x10-19 C/ Å, particularly 3.2x10-19 C/ Å to 4.8x10-19 C/ Å, and the polyanionic layer comprising a polyanion with an average linear charge density from about 3.2x10-19 C/ Å to 16x10-19 C/ Å, particularly 3.2x10-19 C/ Å to 4.8x10-19 C/ Å, as part of optimizing the efficiency of the layers. The Examiner also notes that, based on the disclosure, there is no particular significance to these ranges, as Applicant also discloses use of ranges falling entirely outside these values as also being desirable (paragraph [0172] of corresponding publication 2013/0053666).
Regarding claims 23 and 24, Kobayashi’s first and/or second polycation comprises polyallamine hydrochloride (Section 1 Introduction, PAA).

Regarding claim 27, Kobayashi’s first and/or second polyanion comprises poly(styrene sulfonate) (Section 1 Introduction).

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobayashi, as applied and modified above, and further in view of Morris (US 2005/0038329).
Regarding claim 28, Kobayashi does not disclose the first and/or second polyanion comprising polyacrylic acid. Morris teaches a device for measurement of glucose concentration (paragraphs [0030], [0031]) comprising alternating polyelectrolyte layers (paragraphs [0069]-[0070]) over a sensing domain (paragraph [0066]), the polyanionic layers comprising polyacrylic acid (paragraph [0072]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Kobayashi, as modified above, using polyacrylic acid as the polyanion, as taught by Morris, because both are biocompatible such that it would be obvious to substitute one biocompatible polyanionic material suitable for use in a polyampholytic membrane for an equivalent.

Claims 22 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobayashi in view of Gottlieb, Torchilin, and Simpson (US 2010/0076283).

Gottlieb teaches an implantable device for continuous measurement of glucose concentration comprising an electrode configured to generate a signal indicative of a concentration of glucose in a host (abstract); and layers located over the electrode (figure 2C; paragraph [0110]), the layers comprising: a first domain that comprises an enzyme configured to react with glucose (GOx in figure 2C; paragraph [0110]) and a second domain configured to reduce passage therethrough of an interferent (layer IRM in figure 2C; paragraphs [0018], [0110]), wherein the second domain contacts the electrode and is less distal to the electrode than the first domain (figure 2C; paragraph [0110]). It would have been obvious to one of 
Kobayashi and Gottlieb do not disclose the second domain's “bilayers” of polycation and polyanion including an outermost bilayer with an average charge spacing that is greater than an average charge spacing of an innermost bilayer. The Examiner notes that the disclosure of the instant invention states that linear charge density is controlled at least in part by average charge spacing, and that average charge spacing may be controlled by polymer selection (paragraph [0170] as filed), such that all of these characteristics are entirely dependent upon the selected polymers. Further, paragraphs [0170]-[0176] as filed indicate that there is no criticality to the selection of any combination of the same or different (higher or lower) charge densities, charge spacing, and levels of ionization, such that it would be obvious to try using a variety of polycationic and polyanionic layers having various charge densities resulting in various charge spacing of bilayers. Torchilin teaches making a multilayer membrane of alternating polyanionic layers and polycationic layers, where the layers can vary in charge density and charge spacing (paragraphs [0005], [0089]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Kobayashi and Gottlieb and varied the layers’ charge densities and average charge spacing, as taught by Torchilin, in order to control the characteristics of the membrane.
Simpson teaches a glucose-sensing device with an interference domain which is configured such that the device exhibits a low selectivity of acetaminophen over hydrogen peroxide (paragraphs [0152], [0162], [0184]), where the selectivity is determined in vitro by In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), such that it would be obvious to try these values when formulating the membrane in order to achieve successful reduction of interferents. See MPEP 2144.05(II)
Regarding claim 29, Kobayashi’s first and/or second polycation comprises polyallamine hydrochloride (Section 1 Introduction, PAA).

Response to Arguments
Applicant’s arguments filed 15 November 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2009/0124016 to Santore, 2012/0222958 to Pourmand, and 2011/0262363 to Srivastava, which disclose similarly charged layered structures.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791